UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2010 FNBH BANCORP, INC. (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-25752 (Commission File No.) 38-2869722 (IRS Employer Identification No.) 101 East Grand River, Howell, Michigan (Address of Principal Executive Offices) 48843 (Zip Code) 517-546-3150 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition On November 12, 2010, FNBH Bancorp, Inc. issued a press release announcing results for the third quarter ended September 30, 2010. In addition, the Corporation will be mailing a letter to its shareholders. Copies of the press release and the shareholder letter are attached as Exhibits 99.1 and 99.2, respectively, to this Form 8-K. The information in this Form 8-K and the attached Exhibits 99.1 and 99.2 shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated November 12, 2010 99.2 Third Quarter 2010 letter to shareholders 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNBH BANCORP, INC. Dated: November 12, 2010 /s/ Mark Huber By: Mark Huber Its: Chief Financial Officer 3
